Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 20th day of December, 2010, by and among Cambridge Heart, Inc., a
Delaware corporation (the “Company”), and the Purchasers named in that certain
Securities Purchase Agreement, dated as of December 20, 2010, by and among the
Company and the purchasers signatory thereto (the “Purchase Agreement”).

The parties hereby agree as follows:

1. Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in New York City
are authorized or required by law or other governmental action to close.

“Common Stock” means the Company’s common stock, par value $0.001 per share, and
any other class of securities into which such securities may hereafter have been
reclassified or changed into.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement thereto, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by such Registration Statement and by all other amendments and supplements to
the Prospectus, including post-effective amendments and all material
incorporated by reference or deemed to be incorporated by reference in such
Prospectus.

“Purchasers” means the Purchasers identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Purchaser who is a subsequent holder of
any Warrants or Registrable Securities.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

1



--------------------------------------------------------------------------------

“Registrable Securities” means (i) the Shares, (ii) the Warrant Shares and
(iii) any other securities issued or issuable with respect to or in exchange for
Registrable Securities; provided, that a security held by a Purchaser shall
cease to be a Registrable Security upon (A) a sale by such Purchaser pursuant to
a Registration Statement or Rule 144 under the Securities Act or (B) such
security becoming eligible for sale by such Purchaser pursuant to
Rule 144 without volume limitations.

“Registration Statement” means any registration statement or statements of the
Company filed under the Securities Act and (in each case) the related Prospectus
that covers the resale of any of the Registrable Securities pursuant to the
provisions of this Agreement (including each of the Registration Statements
referred to in Section 2), amendments and supplements to each such Registration
Statement and Prospectus, including pre- and post-effective amendments, all
exhibits and all material filed and incorporated by reference or deemed to be
incorporated by reference in each such Registration Statement.

“Required Purchasers” means Purchasers holding a majority of the Registrable
Securities.

“Rule 416” and “Rule 429” mean “Rule 416” and “Rule 429,” respectively, each as
promulgated by the SEC pursuant to the Securities Act, as either such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC having substantially the same effect as such Rule.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means the shares of Common Stock issued to the Purchasers pursuant to
the Purchase Agreement and any shares of Common Stock issued or issuable to the
Purchasers upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.

“Warrants” means the Warrants issued to the Purchasers pursuant to the Purchase
Agreement.

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.

2. Registration.

(a) Registration Statement. Promptly following the closing of the purchase and
sale of the securities contemplated by the Purchase Agreement (the “Closing
Date”) but no later than January 31, 2011 (or, if later, thirty (30) days after
the Closing Date) (the “Filing Deadline”), the Company shall prepare and file
with the SEC a Registration Statement covering the resale of the Registrable
Securities. Such Registration Statement shall be on Form S-1 or Form S-3, as
available, or other appropriate form in accordance herewith and shall include
the plan of distribution attached hereto as Exhibit A; provided, however, that
no Purchaser shall be named as an “underwriter” in the Registration Statement
without the Purchaser’s prior written consent. Such Registration Statement also
shall cover, to the extent allowable under the

 

2



--------------------------------------------------------------------------------

Securities Act (including Rule 416), such indeterminate number of additional
shares of Common Stock resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Securities. A copy of the initial
filing of the Registration Statement (and each pre-effective amendment thereto)
shall be provided to the Purchasers and their counsel at least three (3)
Business Days prior to filing. On or before April 15, 2011 (the “Updating
Deadline”), the Company shall prepare and file with the SEC an amendment to the
initial Registration Statement including such information related to the
Company’s fiscal year ended December 31, 2010 as is required in order for the
Registration Statement to comply with the requirements of Form S-1 or Form S-3,
as the case may be, as of the date of filing of such amendment (the “Updating
Amendment”).

(b) If a Registration Statement covering the Registrable Securities is not filed
with the SEC on or prior to the Filing Deadline, the Company will make pro rata
payments to each Purchaser, as liquidated damages and not as a penalty, in an
amount equal to 1.0% of the aggregate purchase price paid by such Purchaser
pursuant to the Purchase Agreement for each 30-day period or pro rata for any
portion thereof following the Filing Deadline for which no Registration
Statement is filed with respect to the Registrable Securities. If a Registration
Statement covering the Registrable Securities is not declared effective by the
SEC on or before the Effectiveness Deadline (as defined below), other than as a
result of limitations imposed by the SEC, the Company will make pro rata
payments to each Purchaser, as liquidated damages and not as a penalty, in an
amount equal to 1.0% of the aggregate purchase price paid by such Purchaser
pursuant to the Purchase Agreement for each 30-day period or pro rata portion
thereof following the Effectiveness Deadline for which no Registration Statement
has been declared effective by the SEC. Notwithstanding anything to the contrary
contained herein, in no event shall the aggregate liquidated damages payable by
the Company to all Purchasers under this Agreement, including this Section 2(b),
exceed ten percent (10%) of the Purchaser’s aggregate purchase price paid
pursuant to the Purchase Agreement, less any amount paid pursuant to
Section 4.2(b) of the Purchase Agreement. Such payments shall constitute the
Purchasers’ exclusive monetary remedy for such events, but shall not affect the
right of the Purchasers to seek injunctive relief. Such payments shall be made
to each Purchaser in cash no later than five (5) Business Days after the end of
each 30-day period. If the Company fails to pay any liquidated damages payments
hereunder within five (5) Business Days of the date payable, the Company shall
pay interest thereon at a rate of 18% per annum (or such lesser maximum amount
that is permitted to be paid by applicable law) to the Purchaser, accruing daily
from the date the liquidated damages were initially due until such amounts are
paid in full.

(c) Expenses. Except as provided for in this Agreement, all fees and expenses
incident to the performance of or compliance with this Agreement by the Company
shall be borne by the Company whether or not any Registrable Securities are sold
pursuant to a Registration Statement. The fees and expenses referred to in the
foregoing sentence shall include, without limitation, all of the Company’s
expenses associated with each registration, including registration filing fees,
accounting and printing (if any) fees, and fees and disbursements of counsel for
the Company. In no event shall the Company be responsible for any broker or
similar discounts or commissions, or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals, with respect to
the Registrable Securities being sold.

 

3



--------------------------------------------------------------------------------

(d) Additional Registration Statements. If at any time the SEC takes the
position that the offering of some or all of the Registrable Securities in a
Registration Statement is not eligible to be made on a delayed or continuous
basis under the provisions of Rule 415 or requires any Purchaser in connection
with a Registration Statement filed under Section 2(a) to be named as an
“underwriter,” the Company shall use its commercially reasonable efforts to
persuade the SEC that the offering contemplated by the Registration Statement is
a valid secondary offering and not an offering “by or on behalf of the issuer”
as defined in Rule 415 and that such Purchaser is not an “underwriter.” The
Purchasers shall have the right to participate or have their counsel participate
in any meetings or discussions with the SEC regarding the SEC’s position and to
comment or have their counsel comment on any written submission made to the SEC
with respect thereto. No such written submission shall be made to the SEC to
which the Purchasers’ counsel reasonably objects, which determination shall be
made in the sole discretion of the Company and its counsel. In the event that,
despite the Company’s commercially reasonable efforts and compliance with the
terms of this Section 2(c), the SEC refuses to alter its position, the Company
shall remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of
Rule 415; provided, however, that the Company shall not agree to name any
Purchaser as an “underwriter” in such Registration Statement without the prior
written consent of such Purchaser (collectively, the “SEC Restrictions”). Any
cut-back imposed on the Purchasers pursuant to this Section 2(c) shall be
allocated among the Purchasers on a pro rata basis and shall be applied first to
any of the Registrable Securities of such Purchaser as such Purchaser shall
designate, unless the SEC Restrictions otherwise require or provide or the
Purchasers otherwise agree. No liquidated damages shall accrue as to any Cut
Back Shares until such date as the Company is able to effect the registration of
such Cut Back Shares in accordance with any SEC Restrictions (such date, the
“Restriction Termination Date” of such Cut Back Shares). From and after the
Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of this Section 2 (including the liquidated damages provisions) shall
again be applicable to such Cut Back Shares; provided, however, that (i) the
Filing Deadline for the Registration Statement including such Cut Back Shares
shall be ten (10) Business Days after such Restriction Termination Date, and
(ii) the date by which the Company is required to obtain effectiveness with
respect to such Cut Back Shares under Section 2(d) shall be the 120th day
immediately after the Restriction Termination Date.

(e) Effectiveness.

(i) The Company shall use commercially reasonable efforts to cause each
Registration Statement to be declared effective by the SEC as soon as
practicable (including filing with the SEC a request for acceleration of its
effectiveness in accordance with Rule 461 within five (5) Business Days of the
date that the Company is notified (orally or in writing, whichever is earlier)
by the staff of the SEC following the filing of the Updating Amendment that such
Registration Statement will not be reviewed, or not be subject to further
review), with respect to the initial Registration Statement filed pursuant to
Section 2(a) hereof, but in any event no later than June 1, 2011 (or, in the
event of a “full review” by the Commission, one hundred and twenty (120) days
after the Updating Deadline) (the “Effectiveness Deadline”), and in the case of
any subsequent Registration Statement no later than one hundred and twenty
(120) days

 

4



--------------------------------------------------------------------------------

after filing of such Registration Statement. The Company shall notify the
Purchasers by facsimile or e-mail as promptly as practicable, and in any event,
within twenty-four (24) hours, after any Registration Statement is declared
effective and shall simultaneously provide the Purchasers with copies of any
related Prospectus to be used in connection with the sale or other disposition
of the securities covered thereby. The Purchasers hereby acknowledge and agree
that, notwithstanding anything to the contrary contained herein, the Company
shall have no obligation to use commercially reasonable efforts to cause the
initial Registration Statement filed pursuant to Section 2(a) hereof to be
declared effective until such time as the Registration Statement has been
amended on or before the Updating Deadline by the Updating Amendment pursuant to
Section 2(a).

(ii) The Purchasers hereby acknowledge that there may be times when the Company
must suspend the use of a Prospectus until such time as an amendment to the
related Registration Statement has been filed by the Company and declared
effective by the SEC or until the Company has amended or supplemented such
Prospectus. Each Purchaser hereby covenants that it will not sell any securities
pursuant to any Prospectus during the period commencing at the time at which the
Company gives the Purchasers notice of the suspension of the use of such
Prospectus and ending at the time the Company gives the Purchasers notice that
the Purchasers may thereafter effect sales pursuant to such Prospectus.
Notwithstanding anything herein to the contrary, the Company shall not suspend
use of any Registration Statement by the Purchasers unless in the good faith
determination of the Company such suspension is necessary to (A) delay the
disclosure of material non-public information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company or (B) amend or supplement the
affected Registration Statement or the related Prospectus as required by the
federal securities laws or so that such Registration Statement or Prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the case of the Prospectus in light of the circumstances under which
they were made, not misleading (an “Allowed Delay”); provided, however, that
(X) except as otherwise provided by clause (Y) below, in the event that such
suspension is required by the need for an amendment or supplement to a
Registration Statement or a related Prospectus, the Company shall promptly file
such required amendments or supplements as shall be necessary for the
disposition of the Registrable Securities to recommence and (Y) if the board of
directors of the Company has determined in good faith that offers and sales
pursuant to a Prospectus should not be made by reason of the presence of
material undisclosed circumstances or developments with respect to which the
disclosure that would be required in the related Registration Statement would be
premature or would have a material adverse effect on the Company and its
business, the Company may suspend the use of such Prospectus and defer the
filing of any required amendment or supplement for the minimum period of time
necessary to avoid such material adverse effect.

3. Company Obligations. The Company will use all reasonable efforts to effect
the registration of the Registrable Securities in accordance with the terms
hereof, and pursuant thereto the Company will, as expeditiously as possible (but
subject to Sections 2(d) and 2(e)(ii)):

(a) use commercially reasonable efforts to cause each Registration Statement to
remain continuously effective for a period that will terminate upon the earlier
of (i) the date on

 

5



--------------------------------------------------------------------------------

which all Registrable Securities covered by such Registration Statement as
amended from time to time, have been sold; and (ii) the date on which all
Registrable Securities covered by such Registration Statement may be sold
without volume limitations pursuant to Rule 144 (the “Effectiveness Period”) and
advise the Purchasers in writing when the Effectiveness Period has expired;

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the 1933 Act and the 1934 Act with respect to the distribution
of all of the Registrable Securities covered thereby;

(c) use all reasonable efforts to (i) prevent the issuance of any stop order or
other suspension of effectiveness and, (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment;

(d) prior to any resale of Registrable Securities, use all reasonable efforts to
register or qualify or cooperate with the Purchasers and their counsel in
connection with the registration or qualification of such Registrable Securities
for offer and sale under the securities or blue sky laws of such jurisdictions
requested by the Purchasers and do any and all other commercially reasonable
acts or things necessary or advisable to enable the distribution in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(d), (ii) subject itself to general taxation in any jurisdiction
where it would not otherwise be so subject but for this Section 3(d) or
(iii) file a general consent to service of process in any such jurisdiction;

(e) use all reasonable efforts to cause all Registrable Securities covered by a
Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market (including the OTC Bulletin Board) on which
similar securities issued by the Company are then listed or traded;

(f) promptly notify the Purchasers, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus included in a Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and promptly
prepare, file with the SEC and furnish to the Purchasers a supplement to or an
amendment of such Prospectus as may be necessary so that such Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

(g) promptly notify each Purchaser (i) of any request by the SEC or any other
Federal or state governmental authority during the Effectiveness Period of any
Registration Statement for amendments or supplements to such Registration
Statement or related Prospectus

 

6



--------------------------------------------------------------------------------

or for additional information; (ii) of the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of any Registration Statement covering any or all of the
Registrable Securities or the initiation of any proceedings for that purpose;
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; and (iv) of the occurrence of
any event or passage of time that makes the financial statements included in any
Registration Statement ineligible for inclusion therein; and

(h) cooperate with the Selling Agent with respect to any filing required by the
FINRA Corporate Financing Department pursuant to FINRA Rule 5110.

4. Obligations of the Purchasers.

(a) Each Purchaser shall promptly furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least ten (10) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Purchaser of the information the Company requires from such
Purchaser if such Purchaser elects to have any of the Registrable Securities
included in the Registration Statement. A Purchaser shall provide such
information to the Company, including, without limitation, the information
requested in the Selling Stockholder Questionnaire attached to this Agreement as
Exhibit B, at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Purchaser elects to have any of the
Registrable Securities included in the Registration Statement, provided,
however, that a Purchaser’s Registrable Securities shall be included in any
subsequent amendment to the Registration Statement if such Purchaser provides
such information prior to the filing date of any amendment to the Registration
Statement, including the Updating Amendment.

(b) Each Purchaser, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
such Purchaser has notified the Company in writing of its election to exclude
all of its Registrable Securities from such Registration Statement.

(c) Each Purchaser agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(e)(ii), or
(ii) the happening of an event pursuant to Sections 3(f) or 3(g) hereof, such
Purchaser will immediately discontinue disposition of Registrable Securities
pursuant to all Registration Statements covering such Registrable Securities,
until such Purchaser is advised by the Company that a supplemented or amended
prospectus has been filed with the SEC and until any related post-effective
amendment is declared effective and, if so directed by the Company, such
Purchaser shall deliver to the Company or destroy (and deliver to the Company a
certificate of destruction) all copies in such Purchaser’s possession of the
Prospectus covering the Registrable Securities current at the time of receipt of
such notice.

 

7



--------------------------------------------------------------------------------

5. Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Purchaser and its officers, directors, members, partners, employees,
attorneys and agents, successors and assigns, and each other person, if any, who
controls such Purchaser within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which they may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon: (i) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof; (ii) the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement and will reimburse such Purchaser, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable for amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company, which consent shall not be unreasonably withheld,
and the Company will not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Purchaser expressly for use
therein; (ii) the failure of such Purchaser to comply with the covenants and
agreements contained in Section 4 hereof respecting the sale of the Shares;
(iii) the inaccuracy of any representation or warranty made by such Purchaser
herein; or (iv) the use by such Purchaser of an outdated or defective Prospectus
after the Company has notified such Purchaser in writing that the Prospectus is
outdated or defective.

(b) Indemnification by the Purchasers. Each Purchaser agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in any Registration Statement or
Prospectus or preliminary prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Purchaser to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto and will reimburse the Company, its directors, officers,
employees, stockholders and each person who controls the Company (within the
meaning of the Securities Act) for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage or liability (or action in respect thereof). In no event shall the
liability of a Purchaser be greater in amount than the dollar amount of the
proceeds (net of all expense paid by such Purchaser in connection with any claim
relating to this Section 5) received by such Purchaser upon the sale of the
Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.

 

8



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written legal opinion of its counsel satisfactory to the
indemnifying party, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs 5(a) and 5(b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a Purchaser of Registrable
Securities be greater in amount than the dollar amount of the proceeds (net of
all expenses paid by such Purchaser in connection with any claim relating to
this Section 5 and the amount of any damages such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission) received by it upon the sale of the Registrable Securities
giving rise to such contribution obligation.

6. Miscellaneous.

(a) Amendments and Waivers. This Agreement may be amended, modified or waived
only by a writing signed by the Company and the Required Purchasers.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a waiver or consent with respect to a matter that
relates execlusively to the rights of one Purchaser or some Purchaser’s in
particular and that does not directly or indirectly affect the rights of all
other Purchasers may be given by such Purchaser or Purchasers of all of the
Registrable Securities to which such waiver or consent relates; provided,
however, that the provisions of this sentence may not be amended, modified or
waived except in accordance with the provisions of the first sentence of this
Section 6(a).

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 5.4 of the Purchase Agreement.

(c) Assignments and Transfers by Purchasers. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Purchasers and their
respective successors and assigns. A Purchaser may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Purchaser to such
person; provided, that (i) such Purchaser complies with all laws applicable
thereto and provides written notice of assignment to the Company promptly after
such assignment is effected and (ii) the transferee agrees in writing to be
bound by this Agreement as if it were a party hereto.

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Purchasers; provided, however, that the Company
may assign its rights and delegate its duties hereunder to any surviving or
successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Required Purchasers, after notice duly given by
the Company to each Purchaser.

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(f) Counterparts; Electronic Execution. This Agreement may be signed in one or
more counterparts, each of which shall be deemed an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in PDF form, or by any other electronic means designed to
preserve the original graphic and pictorial appearance of a document, will be
deemed to have the same effect as physical delivery of the paper document
bearing the original signatures.

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

10



--------------------------------------------------------------------------------

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
To the extent permitted by applicable law, the parties hereby waive any
provision of law which renders any provisions hereof prohibited or unenforceable
in any respect.

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof, except to the extent that the application of the
General Corporation Law of the State of Delaware is mandatorily applicable. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, stockholders, employees or agents) shall be commenced exclusively in
the state and federal courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts located in New York County, New York, USA, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, or that such suit,
action or proceeding has been commenced in an improper or inconvenient venue for
such proceeding. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under the Purchase Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to

 

11



--------------------------------------------------------------------------------

serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[Signature pages follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first written
above.

 

CAMBRIDGE HEART, INC. By:  

  /s/ Ali Haghighi-Mood

  Name: Ali Haghighi-Mood   Title: President and Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASERS FOLLOW]



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO CAMBRIDGE HEART

REGISTRATION RIGHTS AGREEMENT]

 

Name of Purchaser:   

 

Signature of Authorized Signatory:   

 

Name of Authorized Signatory:   

 

Title of Authorized Signatory:   

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF DISTRIBUTION

The shares of common stock offered by this prospectus are being offered by
selling stockholders and their donees, pledgees, transferees or other
successors-in-interest. The common stock may be sold, transferred or otherwise
disposed of on any stock exchange, the OTC Bulletin Board or any other market or
trading facility on which the shares are traded or in private transactions.
These dispositions may be at fixed prices, at prevailing market prices at the
time of sale, at prices related to the prevailing market price, at varying
prices determined at the time of sale, or at negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •  

through brokers, dealers or underwriters who may act solely as agents;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; or

 

  •  

a combination of any such methods of sale.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment or supplement to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

A-1



--------------------------------------------------------------------------------

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

Each of the other selling stockholders and any underwriters, broker-dealers or
agents that participate in the sale of the common stock or interests therein may
be “underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

A-2



--------------------------------------------------------------------------------

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the securities offered under this prospectus may
not simultaneously engage in market making activities with respect to the common
stock for the applicable restricted period, as defined in Regulation M, prior to
the commencement of the distribution. In addition, the selling stockholders will
be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of shares of the common stock by the selling stockholders or
any other person. We intend to make copies of this prospectus available to the
selling stockholders and have informed them of the need to deliver a copy of
this prospectus to each purchaser at or prior to the time of the sale.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed to keep the registration statement of which this prospectus
constitutes a part effective until the earlier of (1) such time as all of the
shares covered by this prospectus have been disposed of or (2) the date on which
all of the shares may be sold without volume limitations pursuant to Rule 144 of
the Securities Act. We also are required to pay certain fees and expenses
incurred by us incidential to the registration of the shares of common stock.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

CAMBRIDGE HEART, INC.

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

The undersigned beneficial owner of common stock, par value $0.001 per share
(the “Common Stock”), of Cambridge Heart, Inc., a Delaware corporation (the
“Company”), (the “Registrable Securities”) understands that the Company intends
to file with the Securities and Exchange Commission (the “Commission”) a
registration statements on Form S-1 (the “Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Registrable Securities, in accordance with the
terms of that certain Registration Rights Agreement, dated as of December 20,
2010 (the “Registration Rights Agreements”), among the Company and the
Purchasers named therein. A copy of the Registration Rights Agreement is
available to any Purchaser thereunder upon request of the Company at the address
set forth below. All capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statements and any related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statements and any related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 4 (unless otherwise specified under such Item 4) in the
Registration Statement. The undersigned hereby provides the following
information to the Company and represents and warrants that such information is
accurate:

QUESTIONNAIRE

 

        1.    Name:       (a)    Full Legal Name of Selling Stockholder      

 

   (b)    Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:      

 

 

B-1



--------------------------------------------------------------------------------

   (c)    Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by this Questionnaire):      

 

        2.    Address for Notices to Selling Stockholder:

 

 

 

Telephone:   

 

Fax:   

 

Contact Person:   

 

 

        3.    Broker-Dealer Status:    (a)    Are you a broker-dealer?      

Yes    ¨                     No    ¨

   (b)    If “yes” to Section 3(a), did you receive your Registrable Securities
as compensation for investment banking services to the Company?      

Yes    ¨                     No    ¨

   Note:    If you answered “no” to Section 3(b), the Commission’s staff has
indicated that you should be identified as an underwriter in the Registration
Statement.    (c)    Are you an affiliate of a broker-dealer?      

Yes    ¨                     No    ¨

 

B-2



--------------------------------------------------------------------------------

   (d)    If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?      

Yes    ¨                     No    ¨

   Note:    If you answered “no” to Section 3(d), the Commission’s staff has
indicated that you should be identified as an underwriter in the Registration
Statement. 4.    Beneficial Ownership of Registrable Securities:    (a)    Type
and Amount of Registrable Securities beneficially owned by the Selling
Stockholder:      

 

     

 

5.    Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder. Except as set forth below in this Item 5, the undersigned
is not the beneficial or registered owner of any securities of the Company other
than the Registrable Securities listed above in Item 4.    (a)    Type and
Amount of other securities beneficially owned by the Selling Stockholder:      

 

     

 

6.    Relationships with the Company: Except as set forth below, neither the
undersigned nor any of its affiliates, officers, directors or principal equity
holders (owners of 5% of more of the equity securities of the undersigned) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.   
State any exceptions here:   

 

  

 

 

B-3



--------------------------------------------------------------------------------

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

    Beneficial Owner:

 

    By:  

 

Date           Name:  

 

    Title:  

 

PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

Cambridge Heart, Inc.

Attn: Vincenzo LiCausi

100 Ames Pond Drive

Tewksbury, MA 01876

Email: vincenzol@cambridgeheart.com

Fax: (978) 654-4501

 

B-4